[Cite as In re S.W., 2019-Ohio-2068.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




IN RE:                                                       CASE NO. 9-18-29

       S.W.,

[CATHERINE WISE - APPELLANT]                                 OPINION




IN RE:                                                       CASE NO. 9-18-30

       J.W.,

[CATHERINE WISE - APPELLANT]                                 OPINION




                 Appeals from Marion County Common Pleas Court
                                   Family Division
                  Trial Court Nos. 2017 AB 0069 and 2017 AB 0068

                                        Judgments Affirmed

                              Date of Decision: May 28, 2019



APPEARANCES:

        Robert C. Nemo for Appellant

        Justin J. Kahle for Appellee
Case Nos. 9-18-29 and 9-18-30


WILLAMOWSKI, J.

        {¶1} Mother-appellant Catherine Wise (“Wise”) appeals the judgments of

the Family Division of the Marion County Court of Common Pleas, challenging the

trial court’s decision to award Marion County Children Services (“MCCS”) with

permanent custody of JW and SW. For the reasons set forth below, the judgments

of the trial court are affirmed.

                                 Facts and Procedural History

        {¶2} Wise is the mother of two boys: JW and SW. Tr. 279. JW’s father is

Jeremiah Hamon (“Hamon”), but SW’s paternity has not been established. Doc.

A1, B1.1 Tr. 153. MCCS initially filed a complaint on April 6, 2015. Doc. A51,

B50. At this time, Hamon and Wise tested positive for THC. Doc. A51, B50. Tr.

196. Wise had allegedly been blowing marijuana smoke into JW’s face. Tr. 196.

For this reason, JW was examined and tested positive for THC at the age of two and

a half. Doc. A51, B50. Tr. 196. Another issue was the condition of Wise’s home,

which had animal feces on the floor and several unsafe conditions. Tr. 155, 187.

On July 15, 2015, SW and JW were adjudicated dependent and were given a kinship

placement with Patricia Morris (“Morris”). Tr. 154. The children remained with

Morris until she passed away on January 6, 2017. Doc. A51, B50. Tr. 156.



1
 Since there are two cases in this appeal, the documents from the docket of case 17-AB-68, In re JW, will
be identified by placing the letter “A” in front of a document’s docket number. The documents from the
docket of case 17-AB-69, In re SW, will be identified by placing the letter “B” in front of a document’s
docket number.

                                                  -2-
Case Nos. 9-18-29 and 9-18-30


      {¶3} At this point, JW and SW went into the custody of MCCS. Tr. 156. On

January 9, 2017, MCCS placed the children into the care of foster parents Brittany

and Tyler Holten (collectively “the Holtens”). Tr. 156. On April 6, 2017, this case

was dismissed and refiled. Doc. A1, B1. Tr. 193. On May 10, 2017, the trial court

issued an order for temporary custody of JW and SW to remain with MCCS. Doc.

A5, B6. JW and SW were adjudicated dependent on June 12, 2017. Doc. A7, B8.

On July 5, 2018, MCCS filed a motion for permanent custody for SW and JW. Doc.

A29, B30.

      {¶4} By July of 2018, SW had been continuously in the care of the Holtens

since January of 2017. Tr. 219. JW had been in the care of the Holtens since January

of 2017 with the exception of two weeks in the fall of 2017 when he returned to the

custody of MCCS. Tr. 219-220. JW’s father, Jeremiah Hamon (“Hamon”) was

incarcerated at the time that the motion for permanent custody was filed. Doc. 21.

Since Hamon was incarcerated, the assistant prosecutor for MCCS filed a motion

that requested approval from the trial court to serve the notice of hearing on Hamon

at the Madison Correctional Institution by certified mail pursuant to R.C. 2151.29.

Doc. 31. The trial court granted this motion for “good cause shown.” Doc. 34. The

notice of hearing was then sent by certified mail to Hamon at the Madison

Correctional Institution. Doc. 35.

      {¶5} On July 24, 2018, the trial court held the permanent custody hearing.

Tr. 28. At this hearing, Sarah Fitzgerald (“Fitzgerald”), who works as a caseworker

                                        -3-
Case Nos. 9-18-29 and 9-18-30


at MCCS, testified about the case plan that was put together for Wise. Tr. 220. The

main concerns of MCCS were that Wise had been unable to remain self-sufficient

and had not maintained suitable housing for an extended period of time. Tr. 229,

232. Fitzgerald mentioned that Wise was able to maintain an income through social

security benefits in between December of 2017 and May of 2018.               Tr. 232.

However, Fitzgerald stated that Wise’s current living situation did not provide an

acceptable environment for children. Tr. 232.

       {¶6} Fitzgerald testified that Wise had moved into the home of a friend,

Bryan Poe (“Poe”). Tr. 231-233. She stated that Wise then sought section eight

housing in September or October of 2017 but, after her application had been denied,

decided to pay to have Poe’s house remodeled in order to make his residence

suitable for children. Tr. 233, 269. Fitzgerald went into the house in June of 2018

and found that there were numerous unsafe conditions in the house. Tr. 233.

Fitzgerald testified that the subfloor was exposed; there was exposed wiring; the

rooms were cluttered; there was a lack of furniture; there were cleaning supplies

sitting out; there were cat feces strewn around a litter box; there was broken drywall

in some rooms and unfinished drywall in other rooms. Tr. 241-242, 244.

       {¶7} Justin Plummer (“Plummer”), who works as a therapist for Ohio

GuideStone, testified that he worked with JW and with Wise. Tr. 52, 59. He stated

that JW initially had some compliance issues, tantrums, and disturbed sleep. Tr. 49-

50. Plummer said that JW’s behaviors improved through the course of therapy,

                                         -4-
Case Nos. 9-18-29 and 9-18-30


though there were periods of regression. Tr. 50, 53. He testified that the Holtens

were helping to reinforce his work through their parenting style. Tr. 57. Brittany

Holten then testified about JW’s behavior since he had been placed in their home

and said that she and her husband would be willing to adopt JW and SW. Tr. 117,

127.

       {¶8} Jackie Hamilton (“Hamilton”), who is employed as a caseworker for

MCCS, worked with Wise and tried to assist her in achieving the goals of Wise’s

case plan. Tr. 153, 158. Hamilton stated that Wise was “hit and miss” with the

tasks she was supposed to be completing for her case plan. Tr. 160. Wise had

completed some assessments, but failed to keep appointments, did not complete

other tasks, and did not follow through with counseling. Tr. 160, 188. Hamilton

also stated that Wise struggled to pay bills and, on at least one occasion, admitted

to relapsing into marijuana usage. Tr. 176, 185. Hamilton also testified that Wise

stopped cooperating with MCCS in between January and May of 2016 and that she

had no contact with Wise during this time. Tr. 195-196. During this time, Wise’s

living situation had improved to the point that the housing issues were marked as

resolved, but Hamilton testified that Wise regressed within a couple of months. Tr.

187-188, 199. Hamilton also stated that Wise did not attend visitation consistently

while she was working with Wise. Tr. 192.

       {¶9} Wise testified that she had been living with a friend, Bryan Poe (“Poe”),

for roughly two years, though she stated that she had been in a homeless shelter for

                                        -5-
Case Nos. 9-18-29 and 9-18-30


a brief time within this period. Tr. 291. She admitted that she was not permitted

to stay at the homeless shelter and that her applications for apartments had been

denied. Tr. 285. She testified that she had been paying to renovate Poe’s home,

though she did not have an ownership interest in the residence at that time. Tr. 302-

303. She claimed that the renovations on Poe’s house would be done by the end of

the month. Tr. 286. She also testified that she had not used marijuana in two years

and four months. Tr. 296.

       {¶10} On September 13, 2018, the trial court ordered that JW and SW be

placed in the permanent custody of MCCS. Doc. A51. Wise filed her notice of

appeal on October 1, 2018. Doc. A60. On appeal, she raises the following five

assignments of error:

                             First Assignment of Error

       The trial court lacked jurisdiction due to failure to properly serve
       [JW]’s father with notice of the permanent custody hearing.

                            Second Assignment of Error

       The trial court committed prejudicial error when it found that
       appellant’s children had been in temporary custody of appellee
       for twelve or more months of a consecutive twenty-two month
       period pursuant to R.C. 2151.414(B).

                            Third Assignment of Error

       The trial court committed prejudicial error by finding that it was
       in the best interest of the children to be placed in the permanent
       custody of appellee.



                                         -6-
Case Nos. 9-18-29 and 9-18-30


                            Fourth Assignment of Error

       The trial court committed prejudicial error in finding that
       appellant failed continuously and repeatedly to substantially
       remedy the problems that caused the condition resulting in the
       children remaining in appellee’s custody and that appellant failed
       to work with appellee to achieve the goals and objectives of the
       case plan.

                             Fifth Assignment of Error

       The appellant was denied her right to effective assistance of
       counsel, who failed to object on multiple occasions to hearsay
       evidence.

                                 First Assignment of Error

       {¶11} Appellant argues that the trial court did not have jurisdiction over this

matter because JW’s father, Hamon, was not properly served.

                                      Legal Standard

       {¶12} After a motion for permanent custody has been filed, the trial court is

to “schedule a hearing and give notice of the filing of the motion and of the hearing,

in accordance with section 2151.29 of the Revised Code, to all parties to the action

and to the child’s guardian ad litem.” R.C. 2151.414(A)(1). R.C. 2151.29 reads, in

its relevant part, as follows:

       Service of summons, notices, and subpoenas * * * shall be made
       by delivering a copy to the person summoned, notified, or
       subpoenaed, or by leaving a copy at the person’s usual place of
       residence. If the juvenile judge is satisfied that such service is
       impracticable, the juvenile judge may order service by registered
       or certified mail.

R.C. 2151.29.

                                            -7-
Case Nos. 9-18-29 and 9-18-30


       The notice requirement of R.C. 2151.414(A) ensures that the
       juvenile court has personal jurisdiction over the parents. In re
       Kincaid, 4th Dist. No. 00CA3, 2000 WL 1683456, *4 (Oct. 27,
       2000). Unlike subject matter jurisdiction, the issue of personal
       jurisdiction is forfeited without timely objection. In re J.P., 9th
       Dist. No. 23937, 2008-Ohio-2157, ¶ 7. Whether the alleged fathers
       were properly served, therefore, raises an issue of personal,
       rather than subject matter jurisdiction. See In re M.M., 8th Dist.
       No. 79947, 2002 WL 207610, *5 (Feb. 7, 2002). Ordinarily such
       an issue would be personal to them, and Mother may not raise it.
       See id.

In re A.M., 9th Dist. Summit No. 26141, 2012-Ohio-1024, ¶ 13.

       {¶13} In Ohio, “an appeal lies only on behalf of a party aggrieved.” In re

Guardianship of Love, 19 Ohio St.2d 111, 113, 249 N.E.2d 794, 795 (1969). An

appellant

       “must be able to show that he has a present interest in the subject
       matter of the litigation and that he has been prejudiced by the
       judgment of the lower court.” One may not challenge an alleged
       error committed against a non-appealing party absent a showing
       that the challenger has been prejudiced by the alleged error.

In re Sherman, 3d Dist. Hancock Nos. 5-06-21, 5-06-22, and 5-06-23, 2006-Ohio-

6485, ¶ 8, quoting In re D.H., 8th Dist. Cuyahoga No. 82533, 2003-Ohio-6478, ¶ 7,

quoting In re Guardianship of Love at 113.

       {¶14} Thus, “an appellant-mother may challenge an alleged service error

regarding a non-appealing party only when she has demonstrated that she herself

has been prejudiced by the alleged error.” Matter of G.C.J., 11th Dist. Portage Nos.

2018-P-0071, 2018-P-0072, 2018-P-0074, and 2018-P-0075, 2019-Ohio-185, ¶ 33.

If the appellant fails to demonstrate she was “actually prejudiced,” “a mere assertion

                                         -8-
Case Nos. 9-18-29 and 9-18-30


that a purported father was not properly served is an insufficient basis upon which

to award standing to the appellant-mother to raise such error.” In re A.M., 2012-

Ohio-1024, at ¶ 18, citing In re L.A., 9th Dist. Summit No. 21531, 2003-Ohio-4790,

¶ 56.

                                    Legal Analysis

        {¶15} In this case, Wise does not allege that she did not receive proper notice

of hearing. Rather, she argues that Hamon, who is not a party to this appeal,

received defective notice. If Wise believed that Hamon’s receipt of proper notice

“was necessary to avoid prejudice to her parental rights, she could have proffered

her position at the hearing.” Matter of G.C.J., ¶ 34. However, she did not raise this

issue before the trial court. Further, on appeal, Wise has not demonstrated how she

was prejudiced by the alleged failure of the trial court to ensure that Hamon was

properly served with notice of hearing. See In re Villa, 3d Dist. Marion No. 9-01-

21, 2001 WL 1300763, *3 (Oct. 26, 2001). Thus, she does not have standing to

challenge whether Hamon received proper notice. Id. We, therefore, decline to

reach the issue of whether Hamon was properly served with notice. Matter of Cook,

3d Dist. Hancock No. 5-98-16, 1998 WL 719524, *6 (Oct. 8, 1998). For these

reasons, Wise’s first assignment of error is overruled.




                                          -9-
Case Nos. 9-18-29 and 9-18-30


                             Second Assignment of Error

       {¶16} Wise claims that the trial court did not follow R.C. 2151.414(B)(1)(d)

in the process of making an award of permanent custody. The legal standard set

forth below will govern the second, third, and fourth assignments of error.

                                    Legal Standard

       {¶17} “The United States Supreme Court has stated that the right to raise

one’s children is an ‘essential’ and ‘basic civil right.’” In re Murray, 52 Ohio St.3d

155, 157, 556 N.E.2d 1169 (1990), citing Meyer v. Nebraska, 262 U.S. 390, 399, 43

S.Ct. 625, 626, 67 L.Ed. 1042 (1923). “Parents have a ‘fundamental liberty interest’

in the care, custody, and management of the child.” Id., citing Santosky v. Kramer,

455 U.S. 745, 753, 102 S.Ct. 1388, 1394, 71 L.Ed.2d 599 (1982). However, “it is

plain that the natural rights of a parent are not absolute, but are always subject to the

ultimate welfare of the child, which is the polestar or controlling principle to be

observed.” In re Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979).

       {¶18} “R.C. 2151.413 permits an agency that has been granted temporary

custody of a child who is not abandoned or orphaned to move for permanent

custody.” In re Leveck, 3d Dist. Hancock Nos. 5-02-52, 5-02-53, and 5-02-54,

2003-Ohio-1269, ¶ 8. “When considering a motion for permanent custody of a

child, the trial court must comply with the statutory requirements set forth in R.C.

2151.414.” In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 13. R.C.

2151.414(B)(1) reads, in its relevant part, as follows:

                                          -10-
Case Nos. 9-18-29 and 9-18-30


      (B)(1) Except as provided in division (B)(2) of this section, the
      court may grant permanent custody of a child to a movant if the
      court determines at the hearing held pursuant to division (A) of
      this section, by clear and convincing evidence, that it is in the best
      interest of the child to grant permanent custody of the child to the
      agency that filed the motion for permanent custody and that any
      of the following apply:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period, or has not
      been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or
      more months of a consecutive twenty-two-month period if, as
      described in division (D)(1) of section 2151.413 of the Revised
      Code, the child was previously in the temporary custody of an
      equivalent agency in another state, and the child cannot be placed
      with either of the child’s parents within a reasonable time or
      should not be placed with the child’s parents.

      ***

      (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing agencies
      for twelve or more months of a consecutive twenty-two-month
      period * * *.

R.C. 2151.414(B)(1). Thus,

      [b]ased on the statute, there are two steps to the analysis in
      determining a permanent custody motion. First a court must
      determine which, if any, of the factors in R.C. 2151.414(B)(1) are
      present. Second, if one of the factors in R.C. 2151.414(B)(1) is
      present, the court must determine if granting permanent custody
      to the agency is in the children’s best interests.

In re I.G., 3d Dist. Marion Nos. 9-13-43, 9-13-44, 9-13-45, 2014-Ohio-1136, ¶ 28,

citing R.C. 2151.414(B)(1).


                                      -11-
Case Nos. 9-18-29 and 9-18-30


       {¶19} Regarding the first step, “the findings under R.C. 2151.414(B)(1)(a)

and R.C. 2151.414(B)(1)(d) are alternative findings, [and] each is independently

sufficient to use as a basis to grant the Agency’s motion for permanent custody.” In

re A.M., 2015-Ohio-2740, at ¶ 14, quoting In re M.R., 3d Dist. Defiance No. 4-12-

18, 2013-Ohio-1302, ¶ 80. R.C. 2151.414(B)(1)(a) provides grounds for a grant of

permanent custody when (1) “[t]he child * * * has not been in the temporary custody

of one or more public children services agencies * * * for twelve or more months of

a consecutive twenty-two-month period * * * [2] and the child cannot be placed

with either of the child’s parents within a reasonable time or should not be placed

with the child’s parents.” (Emphasis added.) R.C. 2151.414(B)(1)(a). The trial

court must consider the factors set forth R.C. 2151.414(E) in order to determine

“whether a child cannot be placed with either parent within a reasonable period of

time or should not be placed with the parents * * *.” R.C. 2151.414(E).

       If one or more of the factors enumerated in R.C. 2151.414(E) is
       found to be present by clear and convincing evidence, the trial
       court shall find that the child cannot be placed with the parents
       within a reasonable period of time or should not be placed with
       the parents.

In re A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 54.

       {¶20} R.C. 2151.414(B)(1)(d), however, governs situations in which a trial

court is considering a motion for permanent custody and “[t]he child has been in the

temporary custody of one or more public children services * * * for twelve or more

months of a consecutive twenty-two-month period.” R.C. 2151.414(B)(1)(d).

                                       -12-
Case Nos. 9-18-29 and 9-18-30


       For the purposes of division (B)(1) of this section, a child shall be
       considered to have entered the temporary custody of an agency
       on the earlier of the date the child is adjudicated pursuant to
       section 2151.28 of the Revised Code or the date that is sixty days
       after the removal of the child from home.

R.C. 2151.414(B)(1)(e). Further, “the time that passes between the filing of a

motion for permanent custody and the permanent-custody hearing does not count

toward the 12-month period set forth in R.C. 2151.414(B)(1)(d).” Id. at ¶ 26.

“Under the plain language of R.C. 2151.414(B)(1)(d), when a child has been in an

agency’s temporary custody for 12 or more months of a consecutive 22-month

period, a trial court need not find that the child cannot be placed with either parent

within a reasonable time or should not be placed with the parents.” In re A.M.,

2015-Ohio-2740, at ¶ 14.

       {¶21} “If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies,” the trial court proceeds to the second step of this analysis

and “must determine, by clear and convincing evidence, whether granting the

agency permanent custody of the child is in the child’s best interest.” (Emphasis

sic.) In re A.F. at ¶ 55. R.C. 2151.414(D)(1) provides a nonexclusive list of factors

for a trial court to consider in determining whether an order of permanent custody

is in the child’s best interests and reads, in its relevant part, as follows:

       [T]he court shall consider all relevant factors, including, but not
       limited to, the following:

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-

                                           -13-
Case Nos. 9-18-29 and 9-18-30


       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or
       more months of a consecutive twenty-two-month period * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant
       of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

R.C. 2151.414(D)(1).

       Upon review, an appellate court ‘must examine the record and
       determine if the trier of fact had sufficient evidence before it to
       satisfy this burden of proof.’ ‘A reviewing court will not reverse a
       trial court’s determination unless it is not supported by clear and
       convincing evidence.’

(Citations omitted.) In re A.M., 2015-Ohio-2740, at ¶ 16, quoting In re H.M.K., 3d

Dist. Wyandot Nos. 16-12-15 and 16-12-16, 2013-Ohio-4317, ¶ 43.

       Clear and convincing evidence is more than a preponderance of
       the evidence but not as much evidence as required to establish
       guilt beyond a reasonable doubt as in a criminal case; rather, it is
       evidence which provides the trier of fact with a firm belief or
       conviction as to the facts sought to be established.

Id., quoting In re H.M.K., at ¶ 42.




                                      -14-
Case Nos. 9-18-29 and 9-18-30


                                             Legal Analysis

         {¶22} Wise argues that the first step required under R.C. 2151.414(B)(1)(d)

was not satisfied because “the record * * * did not reflect that the children had been

with appellee the entire ‘consecutive’ previous twenty-two months.” Appellant’s

Brief, 14. However, a plain reading of R.C. 2151.414(B)(1)(d) does not require JW

and SW to have been with MCCS for twenty-two consecutive months in order for

permanent custody to be granted. The statute requires that the children were “in the

temporary custody of one or more public children services agencies * * * for twelve

or more months of a consecutive twenty-two-month period.” (Emphasis added.)

R.C. 2151.414(B)(1)(d).

         {¶23} In this case, JW and SW were adjudicated as dependent children on

June 12, 2017, and MCCS filed a motion for permanent custody on July 5, 2018.

Doc. A7, A29, B8, B30. The record shows that JW and SW were in the temporary

custody of MCCS or the Holtens continuously in between the date of adjudication

and the date on which MCCS filed for permanent custody.2 Tr. 116, 159, 219-220.



2
  After Morris passed away in January of 2017, JW and SW were taken into the custody of the agency
sometime thereafter, the exact date thereof not being contained in the record. Doc. A51, B50. Tr. 156.
However, these prior cases were dismissed on April 6, 2017, which is the same date that the cases before us
were filed. Doc. A51, B50. Prior to this date, JW and SW had been removed from their home and placed
into the custody of the agency. Doc. A51, B50. Thus, the dockets for cases 17-AB-00068 and 17-AB-00069
do not contain the relevant trial court orders from January of 2017. As we have the date on which JW and
SW were adjudicated as dependent children in the dockets before this Court and this is the later of the two
dates set forth in R.C. 2151.414(B)(1)(e), we opt to use the date of adjudication to determine whether the
time requirements of R.C. 2151.414(B)(1)(d) have been satisfied. The record shows that JW and SW spent
more than twelve months in between the June 12, 2017 adjudication and the July 5, 2018 motion for
permanent custody in the temporary custody of MCCS. Since JW and SW were removed from their home
more than sixty days prior to the date that they were adjudicated as dependent children, the time requirements

                                                    -15-
Case Nos. 9-18-29 and 9-18-30


Thus, JW and SW were in the temporary custody of MCCS for more than twelve

months in between June 12, 2017 and July 5, 2018. Doc. A7, A29, B8, B30.3 This

satisfies the time requirements of R.C. 2151.414(B)(1)(d). For this reason, Wise’s

second assignment of error is overruled.

                                     Third Assignment of Error

         {¶24} Wise asserts that the second step required by R.C. 2151.414(B)(1) has

not been satisfied, arguing that an order of permanent custody is not in JW or SW’s

best interest.

                                            Legal Standard

         {¶25} We herein reincorporate the legal standard set forth under appellant’s

second assignment of error.

                                            Legal Analysis

         {¶26} In this case, the trial court found that a grant of permanent custody to

MCCS was in the best interests of JW and SW. Doc. A51, B50. At the hearing, the



of R.C. 2151.414(B)(1)(d) are satisfied even when using the later of the two dates listed in R.C.
2151.414(B)(1).
3
  There is currently a case pending before the Supreme Court of Ohio that addresses a certified conflict
regarding the calculation of time under R.C. 2151.414(B)(1)(d). In re N.M.P., 154 Ohio St.3d 1519, 2019-
Ohio-768, 118 N.E.3d 257. The Eleventh District has ruled that R.C. 2151.414(B)(1)(d) requires that a child
be in the temporary custody of a child services agency for twelve of the twenty-two months preceding the
filing of a motion for permanent custody. In re N.M.P., 11th Dist. Portage No. 2018-P-0056, 2018-Ohio-
5072. The Sixth District, on the other hand, has ruled that R.C. 2151.414(B)(1)(d) requires that an agency
has been involved with a child for twenty-two consecutive months and that the child has spent twelve of these
twenty-two consecutive months in the temporary custody of the child services agency. In re K.L., 6th Dist.
Lucas Nos. L-17-1201 and L-17-1210, 2017-Ohio-9003. However, in our case, MCCS first became involved
in this matter on April 6, 2015. Doc. A51, B50. The motion for permanent custody was filed on July 5,
2018. Doc. A51, B50. Thus, MCCS was involved for more than twenty-two consecutive months with JW
and SW. For this reason, we do not anticipate that In re N.M.P will have an impact on our determination in
the case presently before us.

                                                   -16-
Case Nos. 9-18-29 and 9-18-30


trial court heard testimony from Brittany Holten regarding the relationship that JW

and SW had with her family. Tr. 117, 123. See R.C. 2151.414(D)(1)(a). Holten

testified that SW and JW have formed positive relationships with her children and

have bonded with her husband. Tr. 121, 126. She also stated that she and her

husband were willing to adopt SW and JW. Tr. 127.

       {¶27} R.C. 2151.414(D)(1)(b) directs the trial court to consider the “wishes

of the child * * * with due regard for the maturity of the child.”             R.C.

2151.414(D)(1)(b). In this case, the guardian ad litem’s report noted the young ages

of the children in its section on the limited interview conducted with SW and JW.

Doc. A20, B21. Given the young ages of the children, there was no evidence as to

this factor.

       {¶28} The trial court also heard testimony regarding the custodial history of

JW and SW. See R.C. 2151.414(D)(1)(c). JW and SW had been in the custody of

a kinship caregiver from January 2016 through January 2017. Tr. 154, 156. MCCS

was unable to obtain other kinship names from Hamon or Wise as options for

placement. Tr. 195, 252. In January 2017, MCCS took custody of JW and SW,

placing them in the care of Holten. Tr. 159. At the hearing, Holten testified that

JW and SW had been in her care since January of 2017 with the exception of two

weeks where JW returned to the care of MCCS. Tr. 116, 159, 219.

       {¶29} JW and SW’s guardian ad litem also filed a report concluding that a

grant of permanent custody to MCCS would be in the children’s best interests. Doc.

                                       -17-
Case Nos. 9-18-29 and 9-18-30


A20, B21. The report stated that the Holtens provided JW and SW with the

“structure that they desperately need as both boys have significant behavioral and

learning challenges.” Doc. A20, B21. The trial court also heard testimony that JW

and SW needed a stable home environment. However, the testimony at the hearing

indicated that Catherine was having difficulty in providing this kind of environment

as she was struggling to remain self-sufficient and consistent in her obligations. Tr.

112, 192, 229, 253. See R.C. 2151.414(D)(1)(d).

       {¶30} Further, while R.C. 2151.414(D)(1)(e) might be applicable to JW’s

father, who was incarcerated at the time of the hearing, Hamon is not a party to this

appeal. Thus, R.C. 2151.414(D)(1)(e) does not appear to be applicable to Wise,

who is the appellant.

       {¶31} The record indicates that the trial court considered the facts of this case

under the factors listed in R.C. 2151.414(D). Thus, after reviewing the record, we

conclude that the trial court’s determination was supported by sufficient evidence.

For this reason, Wise’s third assignment of error is overruled.

                            Fourth Assignment of Error

       {¶32} Wise argues that the trial court erred by making a finding that the

factor listed in R.C. 2151.414(E)(1) was present in this case.

                                   Legal Standard

       {¶33} We herein reincorporate the legal standard set forth under appellant’s

second assignment of error.

                                         -18-
Case Nos. 9-18-29 and 9-18-30


                                  Legal Analysis

       {¶34} In its judgment entry, the trial court found that a factor listed in

2151.414(E)(1) applied in this case. Doc. A51, B50. On appeal, Wise argues that

the trial court erred in making this finding. This R.C. 2151.414(E)(1) finding would

be necessary to support an award of permanent custody made pursuant to R.C.

2151.414(B)(1)(a).    However, in this case, the trial court awarded permanent

custody of JW and SW to MCCS pursuant to R.C. 2151.414(B)(1)(d), finding that

JW and SW had been in the temporary custody of MCCS “for twelve or more

consecutive months of twenty-two month period.” Doc. A51, B50. Unlike R.C.

2151.414(B)(1)(a), R.C. 2151.414(B)(1)(d) does not require the trial court to find

that one of the R.C. 2151.414(E) factors applies in order to make an award of

permanent custody. See R.C. 2151.414(B)(1)(a).

       {¶35} Under the second assignment of error, we concluded that R.C.

2151.414(B)(1)(d) provided an appropriate basis for the trial court to award

permanent custody to MCCS. Thus, even if the trial court erred in finding that the

R.C. 2151.414(E)(1) factor applies in this case, this finding was not necessary for

the trial court to make a proper award of permanent custody pursuant to R.C.

2151.414(B)(1)(d). For this reason, the question of whether the trial court’s finding

under R.C. 2151.414(E)(1) was appropriate is moot. Thus, this court declines to

address the substance of this challenge pursuant to App.R. 12(A)(1)(c).



                                        -19-
Case Nos. 9-18-29 and 9-18-30


                              Fifth Assignment of Error

       {¶36} Wise argues that she was denied her right to the effective assistance of

counsel in this case. Specifically, Wise alleges that her attorney failed to object to

several hearsay statements.

                                   Legal Standard

       {¶37} “In permanent custody proceedings, where parents face losing their

children, we apply the same test as the test for ineffective assistance of counsel in

criminal cases.” In re E.C., 3d Dist. Hancock No. 5-15-01, 2015-Ohio-2211, ¶ 40.

“Under Ohio law, ‘a properly licensed attorney is presumed to carry out his duties

in a competent manner.’” State v. Beaver, 3d Dist. Marion No. 9-17-37, 2018-Ohio-

2438, ¶ 40, quoting State v. Gee, 3d Dist. Putnam No. 12-92-9, 1993 WL 270995

(July 22, 1993). “In order to prove an ineffective assistance of counsel claim, the

appellant must carry the burden of establishing (1) that his or her counsel’s

performance was deficient and (2) that this deficient performance prejudiced the

defendant.” In re C.N., 3d Dist. Hardin Nos. 6-17-16 and 6-17-23, 2018-Ohio-2442,

¶ 16, quoting Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). If the petitioner cannot prove one of these elements, “it [is]

unnecessary for a court to consider the other prong of the test.” State v. Walker,

2016-Ohio-3499, 66 N.E.3d 349, ¶ 20 (3d Dist.).

       {¶38} “First, the petitioner must establish that ‘counsel’s performance was

deficient. This requires showing that counsel made errors so serious that counsel

                                        -20-
Case Nos. 9-18-29 and 9-18-30


was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.’” State v. Norville, 3d Dist. Seneca No. 13-18-14, 2018-Ohio-4467, ¶

26, quoting Strickland at 687. “In order to show deficient performance, the

defendant must prove that counsel’s performance fell below an objective level of

reasonable representation.” State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815,

848 N.E.2d 810, ¶ 95. “Counsel need not raise meritless issues or even all arguably

meritorious issues.” State v. Mayse, 3d Dist. Marion No. 9-16-50, 2017-Ohio-1483,

¶ 24. “Debatable strategic and tactical decisions may not form the basis of a claim

for ineffective assistance of counsel, even if, in hindsight, it looks as if a better

strategy had been available.” State v. Conley, 2015-Ohio-2553, 43 N.E.3d 775, ¶

56 (2d Dist.), citing State v. Cook, 65 Ohio St.3d 516, 524, 605 N.E.2d 70 (1992).

       {¶39} “Second, the petitioner needs to establish ‘that the deficient

performance prejudiced the defense. This requires showing that counsel’s errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.’” Norville at ¶ 27, quoting Strickland at 687. “To show prejudice, the

defendant must show a reasonable probability that, but for counsel’s errors, the

result of the proceeding would have been different.” Conway at ¶ 95. Appellate

courts must determine from the record “whether the accused, under all the

circumstances, * * * had a fair trial and substantial justice was done.” State v.

Howton, 3d Dist. Allen No. 1-16-35, 2017-Ohio-4349, ¶ 35, quoting State v. Hester,

45 Ohio St.2d 71, 341 N.E.2d 304 (1976), paragraph four of the syllabus.

                                        -21-
Case Nos. 9-18-29 and 9-18-30


                                    Legal Analysis

       {¶40} In this case, Wise alleges that her trial counsel failed to object to

several hearsay statements that were made by Brittany Holten and Hamilton.

However, “the failure to make objections is not alone enough to sustain a claim of

ineffective assistance of counsel.”      Conway, supra, at ¶ 103.        On numerous

occasions, Wise’s trial counsel objected on grounds of hearsay. Tr. 136, 214, 227,

231, 274, 277. Thus, the record does not support the conclusion that trial counsel

“made errors so serious that [he] was not functioning as the ‘counsel’ guaranteed *

* * by the Sixth Amendment.” Strickland, supra, at 687. Even if we assume the

statements identified by Wise on appeal constitute hearsay, the decision not to object

to these statements appears, in the context of the hearing, to be a matter of trial

strategy as trial counsel frequently objected elsewhere, citing hearsay as grounds.

Conley at ¶ 56.

       {¶41} Further, in bench trials, “[t]he trial court, as fact finder, is presumed to

have considered only relevant, material, and competent evidence in arriving at its

judgment unless the record shows affirmatively to the contrary.” In re Adoption of

Linder, 3d Dist. Paulding No. 11-04-07, 2004-Ohio-6962, ¶ 6. Thus, even if the

statements identified by Wise are hearsay, there is no indication in the record that

the trial court relied on these statements in reaching its decision. Finally, in her

arguments, Wise has not demonstrated how the outcome of this hearing would have

been different in the absence of these alleged errors on the part of her trial counsel.

                                          -22-
Case Nos. 9-18-29 and 9-18-30


Thus, Wise has not carried the burden of establishing that she was denied her right

to the effective assistance of counsel. For these reasons, Wise’s fifth assignment of

error is overruled.

                                    Conclusion

       {¶42} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgments of the Family Division of the Marion County

Court of Common Pleas are affirmed.

                                                               Judgments Affirmed



SHAW and PRESTON, J.J., concur.

/hls




                                        -23-